Exhibit 10.22 T H E O H I OSTATEUNIVERSITY GIFT AGREEMENT Date: April 18, 2008 The undersigned, Ommnimmune Corp., a Texas corporation (Donor), hereby enters into the following commitment to The Ohio State University (University) to contribute funds to The Ohio State University Foundation (Foundation) in the amounts and upon the terms and conditions hereinafter set forth. 1. Amounts and Purposes of the Contribution Donor will contribute the sum of $1,000,000 to a current use fund to be used for unrestricted research needs of Dr. Pravin Kaumaya in his work at The Ohio State University. 2. Further Terms and Conditions of Contributions It is donor’s intention to fulfill the commitment outlined in paragraph 1.1 as soon as the same can be accomplished after appropriate consideration of economic circumstances and income tax implications, but donor will complete the commitment no later than December 31, 2012 according to the payment schedule below: $100,000 By June 30, 2008 $100,000 By December 31, 2008 $100,000 By June 30, 2009 $100,000 By December 31, 2009 $100,000 By June 30, 2010 $100,000 By December 31, 2010 $100,000 By June 30, 2011 $100,000 By December 31, 2011 $100,000 By June 30, 2012 $100,000 By December 31, 2012 2.2 Contribution of donor may be in cash or in property with property valuations mutually acceptable to donor and the University. 3. Commitment of the University 3.1 The University, in consideration of the contribution of Ommnimmune hereby makes the following commitments which are subject to the approval and action of the particular governing body or authority of the University which is appropriate to such action.If for any reason the donor does not contribute the commitment made by donor in paragraph 1.1 hereof, the University is relieved of any obligations under this section of this agreement.And, if for any reason the University does not get approvals form the governing body as specified above, the donor is relieved of any further obligations under the terms of this agreement. 3.2 Donor will be appropriately recognized for his/her gift in various publications such as University Development’s quarterly newsletter or Giving Update, and in appropriate publications produced by the OSU Medical Center. 3.3 Should Dr. Pravin Kaumaya vacate his research position at The Ohio State University or abandons his research work while at The Ohio State University, donor is not obligated to fulfill said commitment. DONOR(S): /s/ Harris A. Lichtenstein Harris A. Lichtenstein 4/18/2008 Signature Print Name Date Signature Print Name Date THE OHIO STATE UNIVERSITY MEDICAL CENTER: /s/ Wiley Souba Wiley Souba 5/21/08 Signature Print Name Date THE OHIO STATE UNIVERSITY FOUNDATION: /s/ Peter B. Weiler Peter B. Weiler 5/30/08 Signature Print Name Date Fund number: Prepared by: Reviewed:
